Citation Nr: 1723096	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active duty service from June 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, denying the claim currently on appeal.  

The Board reopened and then remanded the issue for further development in October 2015.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets any further delay in the final adjudication of the Veteran's claim; however, further development is necessary before a decision on the merits may be made.  The Veteran was afforded a VA examination in March 2016 in compliance with the October 2015 Board remand.  During that examination, the examiner diagnosed dry eyes and then noted that he found no evidence that the Veteran was diagnosed with dry eyes while in the service.  Upon review of the records, the evidence does show a documented diagnosis of dry eyes in June 1991.  Therefore, an addendum opinion is needed regarding the diagnosis of dry eyes, in light of the June 1991 diagnosis.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the March 2016 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner, preferably an ophthalmologist if reasonably available, for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's service treatment records and the March 2016 VA examination and opinions.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed dry eyes began in service, were caused by service, or are otherwise related to the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.  The June 1991 diagnosis of dry eyes, as well as the diagnosis of dry eyes in July 1995, a few years after separation from service, must be addressed.

If an additional examination is required for the examiner to sufficiently address the above question, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




